This is an appeal from a decree dismissing a bill of complaint seeking to enjoin the issue of $19,000.00 "Waterworks Revenue Certificates" by the City of Moore Haven, Florida, without an approving vote of the freeholder electors of the City, as required by Section 6, Article IX, Constitution, the purpose of the issue being for improvements and additions to the existing Municipal Waterworks System of the City of Moore Haven.
The Waterworks Revenue Certificates are to be paid solely from the revenue derived from the operation of the said Waterworks System and not otherwise.
The decree dismissing the bill of complaint should be affirmed upon the authority of State, ex rel., v. City of Miami, *Page 150 113 Fla. 280, 152 So. 6, and other similar cases. See also Williams v. Town of Dunnellon, and Bradley v. City of Homestead, Boykin v. Town of River Junction, decided at this term.
Affirmed.
WHITFIELD, C.J., TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
ELLIS, P.J., concurs upon the principle announced in his specially concurring opinion in the case of State, ex rel. City of Vero Beach, v. MacConnell, this day filed.